Title: From John Adams to George Washington Jeffreys, 29 July 1817
From: Adams, John
To: Jeffreys, George Washington


82—88
Dear Sir
Quincy July 29th. 1817

I have received your letter of the 15th: and rejoice in the establishment of your Society for the promotion of Agriculture. Our mother Earth is a kind, tender, affectionate Parent who will abundantly reward every filial and rational attention that is paid to her.
But are you not too modest, in behalf of the Southern States? Your cotton, your Sugar, and your Hemp, are improvements such as the Northern States cannot boast: and the Arator of your own Taylor, has not been equalled by any Northern Individual who has come to my knowledge in the Northern States.
My knowledge and Experience are extremely superficial, reaching no farther than pulverization and manure. Tull and Duhammel, which I read 50 or 60 years ago have been my principal Guides, though not infallible Guides.
A catalogre of books upon Agriculture and Horticulture would be voluminous. I could name from memory a respectable list. But I will communicate your letter to Mr. Quincy the Corresponding Secretary to our Massachusetts Agricultural Society, who I dare say will be glad to communicate Transactions and Experiments with you.—
With the best wishes for the success of your Society and your Individual Happiness, I am Sir / Your Obliged Friend
John Adams